Lumpkin, P. J.
1. The defendant having joined issue with the plaintiffs without demurring to their petition, and they having introduced sufficient testimony to prove their case as laid, the verdict in their favor was warranted. Savannah Railway Co. v. Ladson, 114 Ga. 762.
2. The failure of the court to charge upon a ground of defense not set up in the defendant’s answer certainly does not entitle the latter to a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

Attachment. Before Judge Reagan. Pike superior court. December 7, 1901.
G. D. Dominick and A. A. Murphey, for plaintiff in error.
W. W. Lambdin, contra.